Black, J.
This was a suit in equity. The record as presented to us is strangely.defective. As the evidence is not preserved, we assume, on the general finding for the plaintiff, that all of the matters stated in the petition were duly proved. The facts, as shown by the abstract, are these; The plaintiff, through her agent .and husband, H. I). Woodsworth, contracted with the board of education for the purchase of a described acre •of land. The plaintiff, from her separate means, furnished the consideration, two hundred and fifty dollars, used in payment of the property. Before the board of •education made a deed, II. D. Woodsworth conveyed the property directly to his wife, the plaintiff. Thereafter the board of education, by its . deed, conveyed the land to H. D. Woodsworth. The plaintiff leased the prop*128erty to the defendant, Tanner. Subsequently, and after the above-mentioned deeds had been duly recorded, several judgments were obtained before a justice of the peace against H. D. Woods worth, under which the property was sold as the property of H. D. Woods-worth, and Trumbull became the purchaser; and thereafter he made a quit-claim deed to defendant, who, as tenant of plaintiff, had attorned to Trumbull.
The court made a decree, not preserved in the record; and it seems, when the motions for new trial and in arrest came on for hearing, the court, of its own motion, made an amended decree, treated the motions as applying to it, and then overruled them. This decree divests the defendant of all title acquired by the Trumbull deed and invests the same in the plaintiff, and is followed by an order to the sheriff to dispossess defendant and put plaintiff in possession of the property.
1. The points made, and for the first time, by the motions in arrest and for new trial, are, that the petition contains two causes of action in one count, one legal and the other equitable; that the petition is in effect a suit in equity to recover possession of real estate. The appellant has misconceived the scope of the decree, which is within the prayer of the bill. It awards equitable relief by divesting defendant of the title, and then awards' restitution of the premises. For some time after the case of Peyton v. Rose, 41 Mo. 257, it was erroneously supposed that a court of equity could not, as an incident to equitable relief, award a writ for .the possession to which the party became entitled by virtue of the decree, but that he must resort to an action of ejectment. In the subsequent case of Henderson v. Dickey, 50 Mo. 161, where the petition prayed for the correction of a deed and for possession of the land, it was held that when the plaintiffs obtained their decree for title and showed they were entitled to the *129possession, a writ for possession ■ should have been awarded. When, the suit is for some purpose within the equitable jurisdiction of the court, and that relief is granted, and possession is incidental to such relief, the court may go on and award a writ for the possession. Having jurisdiction for one purpose, it will give full and complete relief, even, to the extent of decreeing possession, and will enforce that branch of the decree. Pom. Eq. Jur., sec. 177. In all’chancery cases the court may give any relief which is consistent with the pleadings and a judgment for possession may properly follow the ascertainment of a party’s title. Baker v. City of St. Louis, 7 Mo. App. 429, approved by this court in 75 Mo. 671. In all such cases, a. separate count at law is wholly useless. The court of equity does not need the assistance of a court of law in these cases. Its powers are adequate to do full and complete justice.
2. By the common law, a man could not grant a. thing to his wife or enter into covenant with her, because of the legal unity. 1 Black Com. 442; Frissell v. Rozier, 19 Mo. 448 ; Chouteau v. Maginn, 28 Mo. 191; Wood v. Broadley, 76 Mo. 31. It cannot be said that this principle of the common law has been entirely abrogated by recent legislation,, -at least so far as conveyances of real estate are concerned. But courts of equity often uphold deeds from the husband to the wife, and if need be, treat him as a trustee. Wood v. Broadley, supra. The plaintiff, from her own means, furnished the consideration for the purchase of the property. She had, and has, a right to a title which will be as good in a court of law as in a court of equity. The deeds upon record were a sufficient notice to the defendant of her equitable rights, and he stands in no better position in a court of equity than would H. 13. Woodsworth, if alive and asserting a claim to the property. It was entirely proper for the circuit court to *130divest defendant of any legal title which, he held; and having done that, the order for possession, as we have seen, followed as a part of the relief to which plaintiff was entitled.
Affirmed.
All concur, except Ray, J., absent.